             Case 1:19-cv-12681-RMB-AMD Document 19 Filed 06/23/20 Page 1 of 1 PageID: 87




                                            MERLIN
                                                         LAW GROUP, PA
       125 HALF MILE ROAD
             SUITE 201
         RED BANK, NJ 07701
      TELEPHONE: (732) 704-4647
          FAX: (732) 704-4651




                                                 June 22, 2020

VIA ECF FILING
Hon. Renee Marie Bumb, U.S.D.J.
United States District Court
District of New Jersey
Mitchell H. Cohen Building
& U.S. Courthouse
4th & Cooper Streets
Camden, NJ 08101

       Re:        Zervas, et al. v. Assured Fire/Water Restoration, et al.
                  Civil Case No: 1:19-cv-12681

Dear Judge Bumb:

         Please be advised the undersigned recently substituted as counsel for Plaintiffs in the above-matter. Please allow
this correspondence to serve as response to the recent inquiry of Your Honor’s Courtroom Deputy regarding the status of
litigation against the sole remaining Defendant, Anthony Persiano. To date, this office remains unable to locate Mr.
Persiano to effectuate service of process on him because of his apparent status as a witness under 18 U.S.C. § 3521.

                                                 Respectfully,
                                                 MERLIN LAW GROUP, P.A.

                                                 By:/s/ Paul L. LaSalle
                                                    Paul L. LaSalle, Esq.
PLL




T1241147.DOCX;1
